Citation Nr: 0122286	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than May 17, 2000 
for the grant of a temporary total evaluation based upon 
convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1966 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought.


FINDINGS OF FACT

1.  On May 17, 2000, the veteran entered the hospital and 
underwent surgery irrigation and debridement of the lower 
right leg.

2.  He did not have a surgical procedure on his right lower 
extremity in March or April or in May prior to May 17, 2000, 
nor was the extremity immobilized by cast during the 
aforesaid dates prior to May 17.  


CONCLUSION OF LAW

An effective date earlier than May 17, 2000, for a grant of 
an evaluation of 100 percent for fracture, right tibia and 
fibula with osteomyelitis, S/P below the knee amputation, is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present claim, the veteran is requesting an earlier 
effective date for a temporary 100 percent evaluation for his 
service-connected leg disability.  

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months.  Awards commence 
on the day of hospital admission and continue for a period of 
one to three months from the first day of the month following 
hospital discharge or outpatient release.  38 C.F.R. § 4.30.  
A total rating shall be assigned if treatment of a service-
connected disability results in surgery necessitating at 
least one month of post-operative convalescence; or required 
surgery, with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, the necessity for confinement, or 
the continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a)(1), (2), and (3). 

In a rating decision dated April 1969, service connection was 
granted for a right leg disability and a 100 percent rating 
was assigned from April 3, 1969.  Following a review 
examination, a December 1969 rating decision assigned a 30 
percent rating for the veteran's service-connected leg 
disability from October 22, 1969.  An August 2000 rating 
decision granted a 100 percent disability rating for the 
period June 7, 2000 to November 1, 2000 based on surgical or 
other treatment necessitating convalescence.  As well, the 30 
percent rating for the service-connected leg disability was 
continued.  

An October 2000 rating decision assigned a 100 percent rating 
for the designated period May 17, 2000 to November 1, 2000, 
as opposed to the previous period of June 7, 2000 to November 
1, 2000.  However, entitlement to a temporary total 
evaluation prior to May 17 was denied.  

And in a February 2001 rating decision, the veteran's 
service-connected leg disability was increased from 30 
percent to 40 percent disabling effective March 13, 2000.  He 
remained entitled to the 100 percent rating from May 17, 
2000.  An evaluation of 40 percent disabling was assigned 
from November 1, 2000.  

The veteran's representative filed a notice of disagreement 
disagreed, arguing that the total rating should be effective 
from hospitalization in March because the veteran was 
incapacitated then and confined to a wheelchair and crutches, 
and could not leave his home.  

Submitted to the claims file were treatment records from the 
Minneapolis VAMC dated in March 2000 and May 2000.  The 
records show he was hospitalized from March 16 to March 22 
because of pain and the need for pain control.  The hospital 
report reflects the  diagnosis of osteomyelitis of the right 
tibia.  At that time it was decided that the veteran would be 
sent home on a one week course of oral antibiotics and to 
follow up in three to four weeks for a reevaluation by the 
orthopedic clinic.  He was also given Vicodin to help with 
the pain he was experiencing.  Nothing is mentioned about 
immobilization of the leg by having a cast applied.  

The veteran was admitted to the hospital for the second time 
on May 17 and underwent irrigation and debridement of the 
right distal tibia.  He pain was significantly decreased 
following the procedure.  A sterile dressing was applied to 
the wounds and then the veteran's right tibia was placed in a 
splint.  

Also submitted was a letter dated in March 2000 was from the 
veteran's girlfriend which was addressed to her work 
supervisor.  In the letter, she requested work at home time 
on March 23 and 24 in order to care for the veteran, who had 
just been released from the hospital and was unable to get 
around by himself.  Also submitted was an October 2000 letter 
from the veteran's supervisor stating that from March 16, 
2000 to the time of the letter, the veteran was unable to 
perform his duties as a mechanic because of his medical 
condition.  He had been unable to work during that period due 
to his need to use crutches, his treatments and the severe 
pain he was experiencing.

The veteran stated in his VA Form 9, dated in January 2001, 
that during the period from March to May, he was confined to 
crutches and a wheelchair and was bedridden with extreme pain 
and swelling of his leg.  He also complained that his leg 
problems became progressively worse from March until his 
surgery.  

In the veteran's case, the Board finds that the statement 
from the veteran,  the letter from the veteran's girlfriend, 
and the letter from the veteran's supervisor, indicating that 
the veteran was not able to get around by himself, do not 
meet the requirement of immobilization by cast for a total 
rating under 38 C.F.R. 4.30 of the applicable regulations.  
He no doubt met the requirements for an increase in his 
schedular rating and an increase was assigned.  However, he 
veteran did not meet the requirements for a temporary total 
disability rating based on convalescence during this time 
because he did not undergo surgery for his leg disability 
until May 17, 2000, when his leg was put in a plastic cast, 
and he did not have immobilization of the leg by a cast prior 
to the surgery on May 18.  Whether the veteran used a 
wheelchair and crutches immediately following his March 
hospitalization is not reflected in the hospital report.  
Regardless, the requirements for a temporary total disability 
rating under 38 C.F.R. § 4.30 were not met in this case 
because this provision specifically requires immobilization 
by a cast.  

In reaching this decision, the Board notes that on November 
9, 2000, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000).  The law modifies 
the circumstances under which VA must assist claimants.  The 
RO notified the veteran, in a January 2001 statement of the 
case, all regulations pertinent to his claim of entitlement 
to an earlier effective date and afforded the veteran an 
opportunity to submit additional evidence.  Accordingly, the 
Board is satisfied that the appellant was ensured due process 
of law as a result of the actions taken by the RO.  The new 
legislation also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits, but is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
this case, in light of the evidence of record, the Board 
finds that any further assistance at this time would be 
futile and that the veteran's appeal is properly denied.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  



ORDER

Entitlement to a temporary total disability evaluation for 
the period prior to May 17, 2000 is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

